NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            BRADLEY BLANSETTE,
                              Plaintiff/Appellant,

                                         v.

                             JEAN CRUGER, et al.,
                              Defendants/Appellees.

                              No. 1 CA-CV 21-0579
                                FILED 8-16-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2019-054911
              The Honorable Theodore Campagnolo, Judge

                                   AFFIRMED


                                    COUNSEL

Bradley Blansette, Scottsdale
Plaintiff/Appellant

Sacks Tierney, PA, Scottsdale
By Michael J. Harris, Randy Nussbaum
Counsel for Defendants/Appellees
                      BLANSETTE v. CRUGER, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


M O R S E, Judge:

¶1         Bradley Blansette appeals the superior court's grant of
summary judgment to Jean Cruger. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Cruger is Blansette's mother. In 2004, she purchased a
property in Scottsdale, Arizona (the "Property"). Blansette paid around half
of the down payment (about $18,000) and began living at the Property. The
parties agreed that Blansette would make the mortgage payments and, once
the mortgage was paid, become the Property's sole owner. Title to the
Property was solely in Cruger's name, but Blansette claims that he and
Cruger were partners and agreed, before the purchase, to be co-owners of
the Property until the mortgage was fully satisfied.

¶3           Blansette lived at the Property and made the mortgage
payments from the fall of 2004 to the beginning of 2006. In 2006, Blansette
ceased making mortgage payments but continued to live at the Property.
Cruger paid the mortgage from 2006 onward.

¶4           In 2018, Cruger conveyed title of the Property to the R. Jean
Blansette Cruger Living Trust via warranty deed. Blansette then sent
Cruger a quit claim deed, demanding that she convey an interest in the
Property to him.

¶5              In late 2019, Blansette recorded a lis pendens on the Property.
Blansette also filed a complaint against Cruger, alleging fraud and
constructive fraud and requesting the court enter declaratory judgment and
quiet title to the Property in Blansette's favor, set aside the warranty deed,
and issue an injunction, or alternatively impose an equitable lien or
constructive trust. Cruger counterclaimed, alleging Blansette recorded
false and groundless documents and requesting the court quiet title to the
Property in her favor.




                                      2
                       BLANSETTE v. CRUGER, et al.
                          Decision of the Court

¶6           Cruger later moved for summary judgment on all claims and
counterclaims. The superior court held oral argument and granted Cruger
summary judgment. Blansette moved the court to reconsider the ruling,
but the superior court denied the motion. Blansette timely appealed and
we have jurisdiction under A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶7            Blansette raises several challenges to the superior court's
grant of summary judgment. "We review de novo a grant of summary
judgment, viewing the evidence and reasonable inferences in the light most
favorable to the party opposing the motion." Andrews v. Blake, 205 Ariz. 236,
240, ¶ 12 (2003). Summary judgment is appropriate when the moving party
"shows that there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law." Ariz. R. Civ. P.
56(a). "We will affirm a grant of summary judgment if the trial court was
correct for any reason." Federico v. Maric, 224 Ariz. 34, 36, ¶ 7 (App. 2010).

¶8              Arizona Rule of Civil Appellate Procedure ("ARCAP") 13 sets
forth requirements for an appellate brief. An appellant who fails to comply
with ARCAP 13 can be found to have waived or abandoned their claims.
See Ritchie v. Krasner, 221 Ariz. 288, 305, ¶ 62 (App. 2009); Ramos v. Nichols,
252 Ariz. 519, ---, ¶ 8 (App. 2022); see also Flynn v. Campbell, 243 Ariz. 76, 83,
¶ 24 (2017) (noting that courts hold unrepresented litigants to the same
standards as attorneys). Blansette's brief does not contain "a table of
contents," "a table of citations," and only provides minimal "citations of
legal authorities," "appropriate references to the . . . record" or "supporting
reasons for each contention" presented for review.                 See ARCAP
13(a)(1),(2),(7). However, in our discretion, we decline to find waiver, and
address Blansette's arguments as best we understand them.

I.     Evidence of Agreement and Declaratory Judgment.

¶9            Blansette asserts that the superior court erred in considering
only the "Offer to Purchase," i.e., the "alleged oral agreement to purchase
the real property," ignoring other evidence, and declining to grant him
declaratory judgment. Blansette argues the money he contributed to the
down payment to purchase the Property means that he "is most surely
entitled to have had his name on the Title."

¶10           But the court granted summary judgment against Blansette
on his requests to set aside the warranty deed, issue declaratory judgment,
and quiet title to the Property "based on the application of the statute of
frauds." The court correctly determined that Blansette's claims were subject


                                        3
                      BLANSETTE v. CRUGER, et al.
                         Decision of the Court

to the statute of frauds. See A.R.S. § 44-101 (providing that no action shall
be brought in any court upon an agreement for the sale of real property or
an interest therein "unless the promise or agreement upon which the action
is brought, or some memorandum thereof, is in writing and signed by the
party to be charged"). Blansette does not dispute that any agreement made
between the parties was an oral agreement. Although Blansette claims the
superior court ignored evidence he presented, he does not provide any
writing memorializing an agreement whereby he acquired an interest in the
Property. Accordingly, the court properly granted summary judgment
against Blansette on these claims.

II.    Fraud and Statute of Limitations.

¶11           Blansette also argues the court erred in granting summary
judgment on his fraud claim. The superior court found the statute of
limitations barred his fraud claim because Blansette "knew or had reason to
know that his name had not been included in the deed in 2004" and thus
"the right to bring a lawsuit on that claim expired in 2006." Although
Blansette claims that specific documents were not disclosed to him until
2019 and 2020, he admitted in his complaint and deposition that he knew
in 2004 his name was not on the title and acknowledged in his response to
summary judgment that he stopped paying the mortgage in 2006 "[a]fter
two years of [Cruger] refusing to put [his] name on the title." Therefore, his
claim had accrued no later than 2006. See Gust, Rosenfeld & Henderson v.
Prudential Ins. Co. of Am., 182 Ariz. 586, 588 (1995) (holding that a cause of
action accrues when "the plaintiff knows or, in the exercise of reasonable
diligence, should know the facts underlying the cause"); Walk v. Ring, 202
Ariz. 310, 319, ¶ 35 (2002) (holding that even if fraudulent concealment is
established, "the statute of limitations is tolled [only] until such
concealment is discovered, or reasonably should have been discovered"
(internal quotation marks and citation omitted)). And the court did not err
in granting summary judgment on this claim.

III.   Constructive Fraud and Fiduciary/Confidential Relationship.

¶12           Blansette further argues the superior court improperly
granted summary judgment on his constructive fraud claim and ignored
the fiduciary relationship between the parties. The superior court granted
Cruger summary judgment on Blansette's claim for constructive fraud
"because he was unable to show the existence of a fiduciary or confidential
relationship." See Green v. Lisa Frank, Inc., 221 Ariz. 138, 156, ¶ 53 (App.
2009) (noting that a claim for constructive fraud requires a showing of a
fiduciary or confidential relationship). The undisputed evidence is that


                                      4
                       BLANSETTE v. CRUGER, et al.
                          Decision of the Court

Cruger was not acting as Blansette's real-estate agent and "[a] parent-child
relationship does not in itself give rise to a confidential or fiduciary
relationship." Eagerton v. Fleming, 145 Ariz. 289, 291-92 (App. 1985).
Blansette claims that he and Cruger were partners. See Jerman v. O'Leary,
145 Ariz. 397, 402 (App. 1985) ("A partner stands in a fiduciary relationship
to his co-partner."). But there is no evidence that Blansette and Cruger
associated to "carry on as co-owners a business for profit." A.R.S. § 29-
1012(A); see also A.R.S. § 29-1012(C)(1) (noting that part ownership in a
property "does not by itself establish a partnership, even if the co-owners
share profits made by the use of the property"); Cook v. Orkin Exterminating
Co., 227 Ariz. 331, 334, ¶ 15 (App. 2011) ("The law does not create a fiduciary
relation in every business transaction involving one party with greater
knowledge, skill, or training, but requires peculiar intimacy or an express
agreement to serve as a fiduciary."). Therefore, Blansette has not shown the
existence of a fiduciary or confidential relationship, and the superior court
did not err in granting summary judgment on this claim.

IV.    Adverse Possession.

¶13             Blansette finally claims the superior court erred in
determining that he "did nothing to show an adverse possession." To
succeed on a claim for adverse possession, a claimant "must show that
his . . . possession of the property was actual, visible, and continuous for at
least ten years and that it was under a claim of right, hostile to the claims of
others, and exclusive." Spaulding v. Pouliot, 218 Ariz. 196, 203, ¶ 25 (App.
2008). Initially, Blansette was a permissive occupant with "the right to live
in the house without paying rent." However, Blansette argues that, once he
stopped paying the mortgage, "a hostile situation developed." We disagree
because hostility requires "a showing that the one in possession of the land
claims exclusive rights thereto and denies by word or act the owner's title."
Leon v. Byus, 115 Ariz. 451, 453 (App. 1977); see also Spaulding, 218 Ariz. at
201, ¶ 15 (noting that once permissive use is established, "any subsequent
use is presumed to have remained permissive" unless successive "actions
indicated to the owner that the use had become hostile and under a claim
of right"). Blansette has not made such a showing because he never asserted
that he had exclusive rights to the Property. Thus, the superior court did
not err in its ruling on adverse possession.

V.     Attorney Fees.

¶14           Cruger requests an award of attorney fees under A.R.S. §§ 33-
420, 12-341.01, 12-1103(B), and 12-349. We award Cruger her reasonable
attorney fees under A.R.S. § 12-341.01 upon compliance with ARCAP 21.


                                       5
              BLANSETTE v. CRUGER, et al.
                 Decision of the Court

                      CONCLUSION

¶15   For the forgoing reasons, we affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                6